—Order, Supreme Court, New York County (Walter Schackman, J.), entered June 8, 1993, which denied plaintiffs motion to stay an in rem foreclosure proceeding, unanimously affirmed, without costs.
Plaintiffs motion to stay the in rem foreclosure proceeding was properly denied for failure to show an intentional overassessment or other deliberate misuse of taxing power (Grant Co. v Srogi, 52 NY2d 496, 516-517).
Such intentional misconduct is not found in the fact that the City continued to tax the property even after its income producing potential had been allegedly destroyed by the City in a police action. Plaintiffs property is but one of more than 3500 parcels included in the foreclosure action, and there is no indication that it was singled out for foreclosure or that the Departments of Police and Taxation colluded to cause plaintiff to lose it.
We have considered plaintiffs other arguments, including that the City’s failure to produce records substantiating the delinquent taxes constitutes intentional misconduct (see, Singer v Department of Fin., 191 AD2d 320, 321), and find them to be without merit. Concur — Carro, J. P., Wallach, Asch and Nardelli, JJ.